United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
HUDSON VALLEY HEALTH CARE SYSTEM,
Castle Point, NY, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-80
Issued: April 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On October 9, 2012 appellant filed a timely appeal of a September 16, 2012 Office of
Workers’ Compensation Programs (OWCP) decision. The Board docketed the appeal as No. 1380. By its September 16, 2012 decision, OWCP denied merit review of a December 19, 2011
decision denying benefits for an emotional condition. Pursuant to the Federal Employees’
Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
The Board has duly considered the matter and notes that in the case of William A.
Couch, the Board held that, when adjudicating a claim, OWCP is obligated to consider all
evidence properly submitted by a claimant and received by OWCP before the final decision is
issued. In the present case, the last merit decision in this case was issued by an OWCP hearing
representative on December 19, 2011. OWCP received a December 29, 2011 statement from
appellant on February 10, 2012 in which she identified employment factors which allegedly
caused or contributed to her alleged emotional condition. The statement was seven pages long
2

1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

and presented several arguments relating to her claim for an emotional condition. Appellant
thereafter requested reconsideration on June 13, 2012.
In its September 16, 2012 decision, OWCP stated that it had not received any new and
relevant evidence in support of appellant’s request for reconsideration. While it is not required
to list every piece of evidence submitted to the record, the record is clear that appellant’s
December 29, 2011 statement, received by OWCP on February 10, 2012, was not reviewed, as
OWCP specifically stated in its decisions that no additional evidence was received. For this
reason, the case will be remanded to OWCP to enable it to properly consider all the evidence
submitted prior to the issuance of the December 29, 2011 decision. Following such further
development as the OWCP deems necessary, it shall issue an appropriate decision on the merits.
IT IS HEREBY ORDERED THAT the December 29, 2011 decision of the Office of
Workers’ Compensation Programs is set aside; the case record is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

2

